                                           Case 4:19-cv-04290-HSG Document 40 Filed 06/08/20 Page 1 of 3




                               1 The Cardoza Law Corporation
                                   Michael F. Cardoza, Esq. (SBN: 194065)
                               2 Mike.Cardoza@cardozalawcorp.com

                               3 Lauren B. Veggian, Esq. (SBN: 309929)
                                   Lauren.Veggian@cardozalawcorp.com
                               4 548 Market St. #80594

                               5 San Francisco, CA 94104
                                 Telephone: (415) 488-8041
                               6 Facsimile:   (415) 651-9700
                               7 Attorneys for Plaintiff,
                                 Naydeen Monzon
                               8

                               9                      UNITED STATES DISTRICT COURT
                                                                FOR THE
                              10                    NORTHERN DISTRICT OF CALIFORNIA
                              11
THE CARDOZA LAW CORPORATION




                                    NAYDEEN MONZON;                         Case No.: 4:19-cv-04290-HSG
    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                                                 Plaintiff,                 HON. JUDGE HAYWOOD S.
                              13                                            GILLIAM, JR.
                                                         v.
                              14                                            STIPULATION OF DISMISSAL
                                    IQ DATA INTERNATIONAL                   PURSUANT TO FRCP
                              15    INC.;                                   41(a)(1)(A)(ii) AND [PROPOSED]
                                                                            ORDER
                              16                Defendant.
                              17
                                   ///
                              18
                                   ///
                              19

                              20
                                   ///

                              21 ///

                              22 ///

                              23
                                   ///
                              24

                              25
                                   ///

                              26

                              27

                              28
                                   STIPULATION OF DISMISSAL PURSUANT TO FRCP 41(A)(1)(A)(II)
                                   CASE NO: 4:19-CV-04290-HSG
                                           Case 4:19-cv-04290-HSG Document 40 Filed 06/08/20 Page 2 of 3




                               1          Plaintiff   NAYDEEN       MONZON,         and    Defendant     IQ    DATA
                               2 INTERNATIONAL INC., hereby stipulate under Federal Rule of Civil Procedure

                               3 41(a)(1)(A)(ii) that all claims and causes of action be dismissed with prejudice as to

                               4 all parties named herein, with each party bearing that party’s own attorney’s fees and

                               5 costs.

                               6

                               7 DATED: June 5, 2020                     THE CARDOZA LAW CORPORATION
                               8                                         BY: /S/ LAUREN B. VEGGIAN
                               9
                                                                         MICHAEL F. CARDOZA, ESQ.
                                                                         LAUREN B. VEGGIAN, ESQ.
                              10                                         ATTORNEYS FOR PLAINTIFF,
                              11
                                                                         NAYDEEN MONZON
THE CARDOZA LAW CORPORATION

    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                                   DATED: June 5, 2020                   MARKUN ZUSMAN FRENIERE &
                              13                                         COMPTON, LLP
                              14                                         BY: /S/ RICK SMITH
                                                                         RICK SMITH, ESQ.
                              15                                         ATTORNEY FOR DEFENDANT,
                              16                                         IQ DATA INTERNATIONAL INC.

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                   STIPULATION OF DISMISSAL PURSUANT TO FRCP 41(A)(1)(A)(II)
                                   CASE NO: 4:19-CV-04290-HSG                                           Page 2 of 4
                                           Case 4:19-cv-04290-HSG Document 40 Filed 06/08/20 Page 3 of 3




                               1                                  ORDER OF DISMISSAL
                               2         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
                               3 41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,

                               4 DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with

                               5 each party bearing that party’s own attorney’s fees and costs. The Clerk is directed

                               6 to close the file.

                               7

                               8

                               9

                              10
                                   HON. JUDGE HAYWOOD S. GILLIAM, JR.
                              11
THE CARDOZA LAW CORPORATION




                                   United States Judge
    SAN FRANCISCO, CA 94104




                              12
     548 MARKET ST. #80594




                              13 Dated: _________________
                                           6/8/2020
                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                   STIPULATION OF DISMISSAL PURSUANT TO FRCP 41(A)(1)(A)(II)
                                   CASE NO: 4:19-CV-04290-HSG                                            Page 3 of 4
